PER CURIAM.
This is an appeal from an order of the Juvenile Division of the Hennepin County District Court which affirmed the findings of a referee relating to appellant’s participation in the assault and robbery of another juvenile. The related issues on appeal are whether there was, as a matter of law, insufficient evidence identifying appellant as a participant in the assault and robbery, and whether the manner in which appellant was identified violated due process. We affirm.
The evidence indicated that a group of about ten older boys attacked and robbed the victim in a park after school, that the one who struck the victim had on silver-colored pants and shirt, that appellant was part of the group that attacked the victim, that he was the only one in the group wearing silver-colored clothing, and that the victim, although hesitant to identify anyone, positively identified the appellant within an hour after the incident. A consideration of all the relevant factors convinces us that there was no very substantial likelihood that this identification was erro*639neous. Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972), and Manson v. Brathwaite, 432 U.S. 98, 97 S.Ct. 2243, 53 L.Ed.2d 140 (1977).
Affirmed.